Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 10, submission of new claims 21-27 in “Claims - 02/23/2022” have been acknowledged. 
This office action considers claims 1-13, 21-27 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 02/23/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 10 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20090207667 A1 – hereinafter Park).
Regarding Claim 1, Park teaches a method for forming a semiconductor structure (see the entire document; Figs. 9A-9J; specifically, [0066]-[0075], and as cited below), comprising:

    PNG
    media_image1.png
    329
    599
    media_image1.png
    Greyscale

Park – Fig. 9J
providing a substrate (10; Fig. 9A; [0066] – “after a silicon substrate 10 preparing”), including a first region (Region1 where mark 32 is removed as shown in Fig. 9F) and a second region (Region2 where mask 32 remains shown in Fig. 9F); 
forming a plurality of fin structures (12; Fig. 9D – “silicon fins 12 are formed” – [0068]) on the substrate (10); 
forming an isolation structure (50; Fig. 9E – “an insulating material 50” – [0069]) between adjacent fin structures (12); 
forming a mask layer (32; Fig. 9F – “photoresist is coated on the upper part of the substrate” – [0070]) over the substrate (10) and the plurality of fin structures (12); 
forming an opening by removing a portion of the mask layer formed in the first region (Mask 32 is removed from Region1 as shown in Fig. 9F); 
removing a portion of the isolation structure exposed in the opening by using a remaining portion of the mask layer as a mask to expose a top surface of the substrate (“a plurality of trenches are formed by using the each photoresist pattern 32 as a mask and etching the exposed silicon fins 12 and 22 and the exposed insulating material 50 one after the other” – [0071]. Fig. 9G shows substrate 10 is exposed after fins 12 and insulation 50 removed from Region1); 
removing the remaining portion of the mask layer (remaining mask 32 is removed as shown in Fig. 9G); and 
forming a gate structure ({62, 72} – Fig. 9J – [0075]) across the plurality of fin structures, wherein the gate structure covers the first region ({62, 72} formed in Region1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Duriez et al., of record (US 20170256540 A1 hereinafter Duriez).
Regarding Claim 2, Park teaches claim 1 from which claim 2 depends.
Park also teaches forming an isolation structure between adjacent fins (isolation 50 formed between fins 12 – Fig. 9E of Park).
But, Park does not expressly disclose wherein a top surface of the isolation layer is higher than top surface of the fin; performing a chemical mechanical polishing (CMP) process on the isolation layer until the surface top of the isolation layer is leveled with the top surfaces of the plurality of fin structures; and etching the isolation layer to form the isolation structure, wherein a top surface of the isolation structure is lower than the top surfaces of the plurality of fin structures.
	Duriez teaches forming an insolation structure (Duriez 110 – Fig. 1C) where a top surface of the isolation layer is higher than top surfaces of the plurality of fin structures (Duriez Fig. 1C shows top surface of isolation 110 is higher than top surface of the fin 108). Then via a CMP process ([0023] – “the polishing process is a chemical mechanical polishing (CMP) process”, the isolation structure becomes levelled with the top surface of fin 108 and finally, the top surface of the isolation layer 110 (now 128 – see [0040] – Fig. 2E) becomes lower than the top surface of fin 108 as shown in figures below:

    PNG
    media_image2.png
    240
    300
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    290
    209
    media_image3.png
    Greyscale

Duriez – Fig. 1C				Duriez – Fig. 2E
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an isolation layer between fins that starts as higher than the fin and gradually via polishing and etching becomes smaller than the fin as taught by Duriez into Park.
 The ordinary artisan would have been motivated to integrate Duriez structure into Park structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a finfet transistor with specifically characterized properties as is well known in the art.
Regarding Claim 3, Park teaches claim 1 from which claim 3 depends.
But, Park does not expressly teach the mask layer 32 is made of a material including a silicon nitride layer or a photoresist layer.
However, it is well known in the art to form a mask layer of silicon nitride as Duriez also teaches (“The nitride layer 106 may be used as a hard mask during subsequent photolithography processes. In some embodiments, the nitride layer 106 is made of silicon nitride” – [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form layer 112 of the nitride layer as taught by Duriez into Park.
The ordinary artisan would have been motivated to integrate forming the mask layer of silicon nitride as taught by Duriez into Park in the manner set forth above for, at least, this integration will enable one skilled in the art to make the layer 32 of silicon nitride which Duriez already uses in his process step, therefore, it would minimize cost.
Regarding Claim 4, combination of Park and Duriez teaches claim 3 from which claim 4 depends.
But, Park does not expressly teach wherein: forming the mask layer includes a chemical vapor deposition (CVD) process.
However, Duriez teaches forming a mask layer 106 by a chemical vapor deposition ([0020] – “The nitride layer 106 may be formed by using low-pressure chemical vapor deposition (LPCVD)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the mask with a well-known process of a chemical vapor deposition (CVD) process for better yield as it is widely used as a proven process in the art.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chiang et al., of record (US 9570580 B1 – hereinafter Chiang).
Regarding Claim 5, Park teaches claim 1 from which claim 5 depends. Park also teaches wherein forming the opening by removing the portion of the mask layer formed in the first region; removing a portion of the mask layer formed in the first region by an etching process using the patterned photoresist layer as an etch mask; and removing the patterned photoresist layer ([0016] – “second step of coating a photoresist on the upper part of the substrate and patterning the photoresist in a direction of bit line; a third step of forming a silicon fin by using the photoresist pattern as a mask and etching a silicon in the substrate; a fourth step of depositing an insulating material on a whole surface of the substrate, and etching the insulating material to be left only between the silicon fins”).
But, Park does not expressly disclose forming a patterned photoresist layer from the photoresist layer by a photolithography process.
However, it is well-known in the art wherein forming a patterned photoresist layer from the photoresist layer by a photolithography process as is also taught by Chiang (Chiang Fig. 2G – “the trenches 114 are formed over channel regions 116 of the device 100. The channel regions 116 correspond to the regions of transistor channels where gate electrodes are to be formed. In an embodiment, operation 22 includes a photolithography process and an etching process. For example, the photolithography process forms a masking element over the dielectric layer 112. Then, the dielectric layer 112 is etched through the masking element using a dry etching process or a wet etching process that selectively removes the material(s) of the dielectric layer 112 but not the isolation layer 108 and the fins 106. As a result, the top surfaces of the isolation layer 108 and the fins 106 are exposed through the trenches 114. The masking element may be subsequently removed” – C4 L56 – C5 L3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a patterned photoresist layer from the photoresist layer by a photolithography process as taught by Chiang into Park.
The ordinary artisan would have been motivated to integrate Chiang process into Park process in the manner set forth above for, at least, this integration will enable one skilled in the art to complete the process of forming an opening using a well-known and well established photolithography process.
Regarding Claim 6, Park teaches claim 5 from which claim 6 depends.
But, Park does not expressly teach wherein: removing the portion of the mask layer formed in the first region includes a dry etching process.
However, removing a mask layer with a dry etch process is well-known in the art as is also taught by Chiang (Chiang “layer 112 is etched through the masking element using a dry etching process” – C4 L64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove the portion of the mask layer formed in the first region includes a dry etching process as is taught by Chiang to complete a well-known processing step.
Regarding Claim 7, Park teaches claim 1 from which claim 7 depends.
But, Park does not expressly teach wherein: removing the portion of the mask layer formed in the first region includes a dry etching process.
However, removing a mask layer with a dry etch process is well-known in the art as is also taught by Chiang (Chiang “layer 112 is etched through the masking element using a dry etching process” – C4 L64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove the portion of the mask layer formed in the first region includes a dry etching process as is taught by Chiang in order to complete a well-known processing step.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chiang and in further view of Kim et al., of record (US 20190088551 A1 – hereinafter Kim).
Regarding Claim 8, the combination of Park and Chiang teaches claim 7 from which claim 8 depends.
But, the combination does not expressly teach wherein: an etching gas used in the dry etching process includes carbon tetrafluoride (CF4), octafluorocyclobutane (C4F8), trifluoromethane (CHF3), or a combination thereof.
However, it is well known in the art to etch an isolation region with a dry etching element comprising CF.sub.4 as is also taught by Kim (Kim – “When the recess process of the isolation layer 120 is performed by dry etching, a fluorine-containing gas such as CF.sub.4 or the like”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the etching of an isolation layer with CF.sub.4 as taught by Kim into the combination of Park and Chiang.
 The ordinary artisan would have been motivated to integrate Kim structure into the combination of Park and Chiang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to remove an isolation layer with a well-known etching element such as CF.sub.4  as is well known in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chan et al., of record (US 20190386118 A1 – hereinafter Chan).
Regarding Claim 9, Park teaches claim 1 from which claim 9 depends.
But, Park does not expressly teach after forming the isolation structure on the substrate, further including: implanting first conductive ions into each fin structure and the substrate under the fin structure to form a drift region; and implanting second conductive ions into each fin structure and the substrate under the fin structure on one side of the drift region to form a first doped region.  
However, Chan teaches forming a drift layer by implanting a first conductive ions into fin structure and the substrate under the fin structure to form a drift region (Chan – Fig. 6; [0020] –“appropriate doped regions (sometimes referred to as well regions) may be formed in the fins 52 and/or the substrate 50. In some embodiments, a P-type doped region may be formed in the region 10, and an N-type doped region may be formed in the region 12” – P-type doped region in region 10. Note: well regions are formed after STI structure is formed – see Fig. 5, STI=54), and 
implanting second conductive ions into each fin structure and the substrate under the fin structure on one side of the drift region to form a first doped region (Chan Fig. 6 – [0020] – N-type doped region is formed in region 12). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming implanting first conductive ions into each fin structure and the substrate under the fin structure to form a drift region; and implanting second conductive ions into each fin structure and the substrate under the fin structure on one side of the drift region to form a first doped region as taught by Chan into Park.
The ordinary artisan would have been motivated to integrate Chan structure into Park structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form subsequent appropriate layers (source/drain) after the forming of the drift regions as is well known in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chang et al., of record (US 20160240650 A1 – hereinafter Chang).
Regarding Claim 13, Park teaches claim 1 from which claim 13 depends.
Park also teaches wherein forming the gate structure includes: forming a gate oxide layer (62; Fig. 9J – [0075]) on top and sidewall surfaces of the plurality of fin structures (12); forming a gate material layer (72 – Fig. 9J) on the gate oxide layer (62).
But, Park does not expressly disclose performing a CMP process on the gate material layer to form the gate structure.  
However, Chang teaches using a CMP process is performed on dummy gate structure 118 while forming the dummy gate (Chang [0027] – “a chemical mechanical polishing (CMP) process is performed until the top surface of dummy gate structure 118 is exposed”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the same CMT process on the gate electrode 136 to form the gate as is well known.
The ordinary artisan would have been motivated to use the same CMT process that is used for forming a dummy gate to form the gate 136 as using the same CMT process would minimize cost. 

Regarding Claims 10-12, 21-27, claim 10 was objected in the last office action mailed on 11/24/2021.
Applicant has rewritten claim 10 in independent form. Therefore, claims 10-12, 21-27 are allowed over prior art since claims 11-12, 21-27 depend directly or indirectly from claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898